Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A computer system configured to manage a plurality of systems to be monitored that belong to a plurality of networks and a plurality of monitoring/analysis servers that belong to the plurality of networks,
the plurality of monitoring/analysis servers being configured to monitor or analyze the plurality of systems, and
the computer system comprising:
one or more storage devices; and
one or more processors that operate in accordance with a program stored in the one or more storage devices,
wherein the one or more storage devices store permission management information specifying relations between combinations of an information source and an information type and whether sending information from the information source to an external network system is permitted or prohibited, and
wherein the one or more processors are configured to:
receive an information transmission request specifying an information type of first information from a first system of an information source;

select a monitoring/analysis server to receive the first information from the plurality of monitoring/analysis servers based on the determination; and
wherein the one or more storage devices store;
information recipient management information associating each of the plurality of systems to be monitored with a monitoring/analysis server of a potential recipient of information on the system; and
resource usage threshold management information managing thresholds for usage of computer resources of the plurality of monitoring/analysis servers, and
wherein the one or more processors are configured to:
select a monitoring/analysis server as a primary potential recipient of information generated in the first system with reference to the information recipient management information; and
select another monitoring/analysis server as another potential recipient from a plurality of remaining monitoring/analysis servers based on usage of computer resources of the plurality of remaining monitoring/analysis servers in a case where usage of a computer resource of the monitoring/analysis server of the primary potential recipient is higher than a threshold specified in the resource usage threshold management information.

Independent Claim 4:

configured to manage a plurality of systems to be monitored that belong to a plurality of networks and a plurality of monitoring/analysis servers that belong to the plurality of networks
 the plurality of monitoring/analysis servers being configured to monitor or analyze the plurality of systems, and
the computer system comprising:
one or more storage devices; and
one or more processors that operate in accordance with a program stored in the one or more storage devices,
wherein the one or more storage devices store permission management information specifying relations between combinations of an information source and an information type and whether sending information from the information source to an external network system is permitted or prohibited, and
wherein the one or more processors are configured to:
receive an information transmission request specifying an information type of first information from a first system of an information source;
determine whether sending the first information to outside a network system the first system belongs to is permitted with reference to the permission management information; and
select a monitoring/analysis server to receive the first information from the plurality of monitoring/analysis servers based on the determination; and
wherein the one or more storage devices store:

expected threshold exceedance pattern management information including patterns each composed of a plurality of conditional elements under which usage of a computer resource of a monitoring/analysis server is predicted to exceed a threshold,
wherein the plurality of conditional elements include a condition on usage of a computer resource of a monitoring/analysis server, and
wherein the one or more processors are configured to: 
select a monitoring/analysis server as a primary potential recipient of information generated in the first system with reference to the information recipient management table; and
select another monitoring/analysis server as another potential recipient from a plurality of remaining monitoring/analysis servers based on usage of computer resources of the plurality of remaining monitoring/analysis servers in a case where a status of the monitoring/analysis server of the primary potential recipient matches a pattern provided in the expected threshold exceedance pattern management information.

Independent Claim 11:

the plurality of monitoring/analysis servers being configured to monitor or analyze the plurality of systems,
the computer system storing permission management information specifying relations between combinations of an information source and an information type and whether sending information from the information source to an external network system is permitted or prohibited,
the method comprising:
receiving, by the computer system, an information transmission request specifying an information type of first information from a first system of an information source;
determining, by the computer system, whether sending the first information to outside a network system the first system belongs to is permitted with reference to the permission management information; and
selecting, by the computer system, a monitoring/analysis server to receive the first information from the plurality of monitoring/analysis servers based on the determination, and
storing by one or more storage devices:
information recipient management information associating each of the plurality of systems to be monitored with a monitoring/analysis server of a potential recipient of information on the system; and
resource usage threshold management information managing thresholds for usage of computer resources of the plurality of monitoring/analysis servers, and
selecting a monitoring/analysis server as a primary potential recipient of information generated in the first system with reference to the information recipient management information; and
selecting another monitoring/analysis server as another potential recipient from a plurality of remaining monitoring/analysis servers based on usage of computer resources of the plurality of remaining monitoring/analysis servers in a case where usage of a computer resource of the monitoring/analysis server of the primary potential recipient is higher than a threshold specified in the resource usage threshold management information.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445